942 A.2d 736 (2008)
403 Md. 391
Scott Matthew McCULLOUGH
v.
STATE of Maryland.
No. 36, Sept. Term, 2007.
Court of Appeals of Maryland.
February 15, 2008.
Richard Lynn Stack, Linthicum Heights, for petitioner.
Carl N. Zacarias, Staff Atty. (Douglas F. Gansler, Atty. Gen., Steven M. Sullivan, Solicitor-General), on brief, for respondent.
Argued before BELL, C.J., RAKER, HARRELL, BATTAGLIA, GREENE, ALAN M. WILNER (Retired, Specially Assigned) and DALE R. CATHELL (Retired, Specially Assigned), JJ.
PER CURIAM ORDER.
The petition for writ of certiorari in the above-entitled case having been granted and argued, it is this 15th day of February, 2008,
ORDERED, by the Court of Appeals of Maryland, that the writ of certiorari be, and it is hereby, dismissed with costs, the petition having been improvidently granted.
/s/ Robert M. Bell
Chief Judge